Citation Nr: 1614476	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  07-36 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Oliver Jahizi, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from July 1980 to July 1983.  He also served with the Army National Guard of California from January 1984 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the Veteran also has pending claims seeking service connection for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating due to individual unemployability as a result of service-connected disability (TDIU).  At this time, however, those claims remain pending action before the RO and are awaiting a Board video-conference hearing.  Consequently, they are not ready for appellate consideration and will not be adjudicated at this time but will be the subject of a later Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the RO has returned the Veteran's appeal to the Board prematurely.  The last Supplemental Statement of the Case was issued in August 2014.  Subsequently, the Veteran and his representative met with a Decision Review Officer at the RO in September 2014 and, therefore, new medical opinion was obtained.  However, prior to returning the Veteran's appeal to the Board, no Supplemental Statement of the Case was issued readjudicating the Veteran's claim considering this new evidence.  Furthermore, no VA 8 recertifying the Veteran's appeal to the Board was associated with the claims file.  Thus, the Board has no choice but to return the Veteran's appeal to the RO for it to consider this new evidence in the first instance before the Board does so on appellate review.

In doing so, however, the Board notes that the last medical opinion obtained in September 2014 appears to be inadequate in that it has the same fatal flaw as the July 2010 and April 2013 medical opinions previously obtained, which is that the examiner seems to regard the Veteran's service as active duty when, in fact, he was on inactive duty with the National Guard.  

The Veteran has claimed that he should be service-connected for HIV because he was in the National Guard at the time he was diagnosed to have HIV.  The Board notes, however, that simply because the Veteran was diagnosed to have and treated for HIV while he was enrolled in the National Guard does not mean that he should be service-connected for HIV.  The real issue is whether he has achieved the status of "veteran" for purposes of his National Guard service in order to obtain service connection for any injury or disease incurred or aggravated in the line of duty during that period of inactive service.  See 38 U.S.C.A. §§ 101(2), 101(24), 1131; 38 C.F.R. § 3.1(d), 3.6(a) (2005); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

The claimant in this case is a "veteran" based on his active duty service from July 1980 to July 1983.  Therefore, he is entitled to "veteran" status and the full benefit of VA resources for any compensation claim based on that period of service.  

However, his claim is not based on that period of active duty service, but on his period of National Guard service from January 1984 to July 1998.  In order for him to achieve "veteran" status for his National Guard service and be eligible for service connection for a disability claimed to have been incurred during such service, the record must establish by a preponderance of the evidence that he was disabled during active duty for training due to a disease or injury incurred or aggravated in the line of duty or he was disabled from an injury incurred or aggravated during inactive duty training.  See Mercado-Martinez v. West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. at 470; Biggins v. Derwinski, 1 Vet. App. at 478.  

Therefore, in this case, since HIV is a disease, the Veteran's HIV must have been incurred or aggravated in the line of duty during a period of active duty for training in order for him to be eligible for service connection.  Consequently, the examiner cannot lump the Veteran's entire period of National Guard service together as "qualifying service" because it is not.  Rather, the examiner must consider each separate period of active duty for training and whether the evidence demonstrates the Veteran's HIV was more likely than not incurred or aggravated during such period of service.  So far, no examiner has rendered such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the medical opinion obtained is adequate and complies with the Board's February 2010 and April 2011 remands.

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his attorney.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




